Allowable Subject Matter
1.         Claims 1-3 and 5-21 are allowed.

     This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 01/07/2022]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “an additional set of electrically conductive current paths that extend across the first hinge, the additional set of electrically conductive current paths to provide electrical Page 2 of 10U.S. App. No.: 16/897,799PATENT coupling between at least one component carried by the support structure and at least one component carried by the first arm” in combination with “a first set of electrically conductive current paths carried by the front frame; a second set of electrically conductive current paths that extend across the first hinge, the second set of electrically conductive current paths to provide electrical coupling between the first set of electrically conductive current paths and the light engine; and a third set of electrically conductive current paths that extend across the second hinge, the third set of electrically conductive current paths to provide electrical coupling between the first set of electrically conductive current paths and the power source, wherein the first set of electrically conductive current paths are non-dynamic electrically conductive current paths and at least one of the second set of electrically conductive current paths or the third set of electrically conductive current paths is a dynamic electrically conductive current path”  as to claim 1, “an additional set of electrically conductive current paths that extend across the first hinge, the additional set of electrically conductive current paths to provide electrical coupling between at least one component situated within the support structure and at least one in combination with “a first set of electrically conductive current paths carried by the front frame; a second set of electrically conductive current paths that extend across the first hinge, the second set of electrically conductive current paths to provide electrical coupling between the first set of electrically conductive current paths and the light engine; and a third set of electrically conductive current paths that extend across the second hinge, the third set of electrically conductive current paths to provide electrical coupling between the first set of electrically conductive current paths and the power source” as to claim 21. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628